Citation Nr: 0716642	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served with the Commonwealth Army of the 
Philippines from September 1941 to December 1941 and in the 
Regular Philippine Army from July 1945 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for cause of 
the veteran's death.  The RO issued a notice of the decision 
in November 2002, and the appellant timely filed a Notice of 
Disagreement (NOD) in January 2003.  Subsequently, in March 
2003 the RO provided a Statement of the Case (SOC), and 
thereafter, in May 2003, the appellant timely filed a 
substantive appeal. 

The appellant did not request a Board hearing on this matter.  
On appeal in December 2004, the Board remanded the issue of 
cause of the veteran's death to the Appeals Management Center 
(AMC), directing it to supply proper Veterans Claims 
Assistance (VCAA) Act notice to the appellant, obtain consent 
for release of certain relevant medical documents, to include 
any from Drs. J.P. and V.L., and secure said documents.  The 
AMC provided a Supplemental Statement of the Case (SSOC) in 
February 2007.

The Board finds that the AMC complied with the December 2004 
Remand directive in its issuance of a January 2005 letter to 
the appellant, wherein it specifically asked her to submit 
all relevant information in her possession and sought to 
obtain her consent to release medical treatment records from 
Drs. J.P. and V.L.  As the AMC satisfied its duties under the 
Remand order, the Board may proceed with its review of the 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure compliance" with the terms 
of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has 
notified her of the information and evidence necessary 
to substantiate the claim addressed in this decision; of 
the notice VA failed to provide, no prejudice to the 
appellant resulted.

2.	The veteran was not service-connected for any disability 
during his lifetime.

3.	The veteran died in August 1998; the death certificate 
lists the immediate cause of death as cardiopulmonary 
arrest (CPA) secondary to sepsis, with an antecedent 
cause of bed sores.

4.	There is no medical evidence of cardiopulmonary disease, 
sepsis or bed sores during the veteran's service or for 
many years thereafter, nor is there competent evidence 
of a nexus between the veteran's death-causing illnesses 
and any incident of service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the appellant with the claim.  
In the instant case, the Board finds that VA fulfilled most 
of its duties to the appellant under the VCAA, and of any 
notice VA failed to timely provide, no prejudice to the 
appellant resulted.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2002 and January 2005 letters sent to the appellant by the RO 
and AMC respectively adequately apprised her of the 
information and evidence needed to substantiate the claim.  
The RO and AMC thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2002 and January 2005 letters satisfy these 
mandates.  The June 2002 letter informed the appellant about 
the type of evidence needed to support her cause of death 
claim, namely, a relationship between the veteran's death 
causing illnesses and any incident of active service.  The 
January 2005 correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, provided the appellant gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the appellant in obtaining 
these records, she carried the ultimate burden of ensuring 
that VA received all such records.  This letter additionally 
apprised the appellant that VA would obtain a medical opinion 
if the AMC determined such to be necessary to make a decision 
on the claim.  It also specifically asked the appellant to 
provide VA with any other supporting evidence or information 
in her possession.  The Board thus finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in either 
June 2002 and January 2005 letters.  The AMC did, however, 
include notice of these Dingess elements in its February 2007 
SSOC.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide some such notice to the appellant prior to the 
October 2002 RO decision that is the subject of this appeal 
in its June 2002 letter.  Of the notice that the appellant 
had not received prior to the decision date, namely that 
contained in the January 2005 AMC letter, the Board 
determines that the AMC cured this defect in timing by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the February 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

With respect to the belated Dingess notice, where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence establishing a causal link 
between the veteran's death-causing illness(es) and his 
active service or any incident thereto was lacking.  Sanders, 
at *5 (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In 
addition, the Board finds it noteworthy that the appellant, 
through her accredited representative, submitted a Brief, in 
May 2007, after she had received the belated (February 2007) 
Dingess notice wherein she raised no issue with respect to 
the Dingess notice and offered no additional information in 
support of her claim.  In view of the foregoing, the Board 
cannot conclude that this defect in timing affected the 
essential fairness of the adjudication and the presumption of 
prejudice is rebutted.  Id., at *10.  

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a VA 
medical opinion with respect to her cause of death claim, 
apparently because the RO and AMC did not deem such an 
opinion to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

As outlined below, the veteran died of cardiopulmonary arrest 
due to sepsis; the latter infectious disease was caused by 
bedsores.  There is no medical evidence to suggest that the 
veteran had cardiac disease, a pulmonary disorder, sepsis or 
bedsores during service or for decades thereafter.  In 
addition, the AMC engaged in efforts to acquire additional 
pertinent medical information that might substantiate the 
appellant's claim.  The Board also finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
therefore, VA has no further duty to provide an examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include the cardio-vascular renal disease, among 
others.  38 C.F.R. §§ 3.307(a), 3.309(a).  With respect to 
tropical diseases, such as malaria, the enumerated maladies 
must have manifested to a compensable degree within one year 
from the date of separation, or at a time when standard 
accepted treatises indicate that the incubation period 
commenced during such service.  38 C.F.R. §§ 3.307(a)(4), 
3.309(b).  Additionally, the veteran must have served 90 days 
or more during a war period or after December 31, 1946.  38 
C.F.R. § 3.307(a)(1).  

As the veteran's SMRs do not indicate that he was ever a 
prisoner of war (POW), the presumptive provisions relating to 
POWs contained in 38 C.F.R. §§ 3.307(a)(5) and 3.309(c), do 
not apply.    

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In his February 1946 Affidavit for Philippine Army Personnel, 
the veteran indicated that he had contracted malaria from 
July 1942 to September 1943. 

The veteran's death certificate indicates that he died in 
August 1998 from CPA, second degree to sepsis, with an 
antecedent cause of bed sores.

In an April 2002 certification, Dr. J.J.P. indicated that the 
veteran had been admitted to a local hospital in November 
1993 due to a cerebralvascular accident (CVA), thrombic type; 
acute urinary tract infection; anemia secondary to bleeding 
peptic ulcer; and bronchitis.  After receiving a blood 
transfusion and take-home medications, the veteran was 
discharged.  An accompanying hospital medical report and X-
ray report, both dated November 1993, also reflected this 
information.

In another April 2002 private medical note, Dr. J.A.B. 
conveyed that the veteran received treatment between April 
1993 and May 1993 for an indirect inguinal hernia, right, and 
home parenteral nutrition (HPN).

In an April 2002 certification, A.L.A., a midwife, stated 
that the veteran had been under her care from January 1996 to 
July 1998.  

In her May 2002 claim, the appellant indicated that she 
observed her husband decline in health a few years after 
their May 1947 marriage.  She also stated that the veteran 
had told her that he had contracted various illnesses during 
his service, such as malaria, colds, cough, fever, beriberi, 
dysentery, diarrhea and exposure to hostile environments.  

In a medical certification dated July 2002, Dr. V.L.G. stated 
that he had not attended to the deceased veteran, as he had 
died at a location far away without the presence of a medical 
doctor to pronounce death or attending physician at the time 
of death.  Dr. V.L.G. further indicated that his office had 
no records of prior patient consultations, and that the cause 
of the veteran's death was based on testimony of the 
veteran's son.  He explained that the cause of death listed 
as sepsis with antecedent cause of bed sores or decubitus 
ulcer were based on the medical history attested to by the 
veteran's son; no autopsy was requested or performed.    

In her January 2003 NOD and May 2003 substantive appeal, the 
appellant stated that the veteran contracted a tropical 
disease during his service, complications from which caused 
his death.  

In reply to the AMC's January 2005 request for additional 
pertinent information and for consent to release information 
from Drs. J.P. and V.L., the appellant indicated, in a March 
2006 correspondence, that "[a]s far as the records in this 
claim, everything was submitted to the [RO] . . . and also in 
the Board . . . [S]ince this is already forwarded to the said 
Office for their decision and the claimant would like to 
refer you to that Office in order to get all the records and 
evidences in relation to this claim because it will be a 
burden on the part of the claimant to submit another one."    

b. Discussion 
The Board determines that the evidence preponderates against 
the appellant's cause of death claim.  Specifically, the 
veteran's SMRs are negative of any complaints of, treatment 
for or diagnosis of any cardiopulmonary disorder, sepsis or 
bed sores.  In addition, the medical evidence of record does 
not establish any diagnosis of the death-causing maladies, or 
any other illnesses, until many years post-service, in the 
1990s, which falls well outside the one-year presumptive 
period for cardiovascular diseases.  Such a significant lapse 
in time, spanning in excess of 40 years, also weighs against 
the instant claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  Moreover, no 
competent medical evidence of record causally links the 
veteran's cause of death with his service or any incident 
thereof.  In the absence of such evidence, the Board must 
deny this claim.

The Board also acknowledges the appellant's contention about 
the etiology of the veteran's death-causing illnesses, 
namely, that he incurred a tropical disease during service 
which ultimately led to his death.  As a layperson, however, 
she is not competent to provide a medical opinion about 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the appellant is certainly competent to describe symptoms, 
without an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether an etiological relationship exists between 
the veteran's active service and his death-causing 
disorder(s).  As a result, her own assertions are not 
probative to the critical issue in this case of whether the 
veteran's active service or any incident thereof caused his 
death.  Moreover, even assuming that the veteran did incur a 
tropical disease, such as malaria, during service, service 
connection for cause of his death still would not stand, as 
the veteran's death certificate does not list this disorder 
as a cause of his death.  Accordingly, the claim is denied.           
   

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for cause of death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


